Campbell, J.,
delivered the opinion of the court.
The seventh instruction for the State should not have been given. It was inapplicable, because the witnesses contradicted each other under such circumstances as to compel the rejection of the testimony of some of them as untrue. One witness testified that the defendant had an open knife in the hand witli which he struck at Tucker, and several witnesses testified that he did not have a knife in his hand, and that they saw him under circumstances as favorable to observation by them as by the witness who testified to the knife in the defendant’s hands. ' In this state of case the jury should not have been told that the law required the belief of one witness or class of witnesses rather than another, but it should have been left free to decide between the contradictory testimony, without having thrown into the scale on- one side a maxim of uncertain meaning and questionable value except in the particular state of case to which it is strictly applicable.
This instruction must have been potent in resolving the case *110against the defendant. It virtually determined the verdict. A new trial should be had.

Reversed and remanded.